DETAILED ACTION
This Office Action is in response to the Amendment filed on 10/28/2020
Claims 1 and 12-15 are amended. 
Claims 1-20 are pending.  
THIS ACTION IS MADE FINAL

Response to Arguments
Applicant’s arguments, see remarks page 7-9, filed 10/28/2020, with respect to rejection of claims 1-14 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-14 has been withdrawn.
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. Applicant argues, “Various remarks above with respect to Claim 1 apply to Claims 12 and 15 with similar force and/or effect and the additional references applied in the Office Action fail to cure these deficiencies.” 
Examiner respectfully disagrees to applicant’s argument regarding claim 15. Claim 15 recites, “transmit a drive signal to modify a speed of said motor from a first non-zero speed to a second non-zero speed based on at least one of the first signal and the second signal.” It has alternative embodiment where the speed is modified based on first signal, which according to the claim is from first sensor located upstream of filter receptacle.  Lalomia in fig. 41 and ¶0208-¶0214 teaches a filter housing 807 along the flow path between inlet port 804 and pump 806 and sensor 820 positioned upstream of filter housing. ¶0216-¶0217 teaches controller 818 modifies the speed of the motor based on amount of smoke sensed by the sensor 820 from a first level to a second level. Also teaches, at this first speed, suction at the inlet 804 of the smoke conduit 802 is 

 Information Disclosure Statement
The information disclosure statement filed 01/26/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
IDS lists “Shi et al., An intuitive control console for robotic syrgery system, 2014, IEEE, pg. 404-407 (Year: 2014)”, however only pg. 404 has been provided.
IDS lists “Choi et al., A haptic augmented reality surgeon console for a laparoscopic surgery robot system, 2013, IEEE, pg. 355-357 (Year: 2013)”, however only pg. 355 has been provided.
IDS lists “Xie et al., Development of stereo vision and master-slave controller for a compact surgical robot system, 2015, IEEE, pg. 403-407 (Year: 2015)”, however only pg. 403 has been provided.
IDS lists “Sun et al., Innovative effector design for simulation training in robotic surgery, 2010, IEEE, pg. 1735-1759 (Year: 2010), however only pg. 1755
IDS lists "Surgical instrumentation: the true cost of instrument trays and a potential strategy for optimization"; Mhlaba et al.; 9/23/2015 (Year: 2015)”. No copy has been provided.

Allowable Subject Matter
Claim 1-14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Amended Claim 1 recites, 
a sensor positioned along said flow path intermediate said outlet port and said filter receptacle, wherein said sensor is configured to detect a particulate concentration in a volume of fluid moving past said sensor downstream of said filter receptacle;
…….
transmit a drive signal to said motor to automatically modify a speed of said motor from a first non-zero speed to a second non-zero speed based on the signal from said sensor.

Lalomia et. al. (EP2359878A2) teaches most of the limitations of claim 1 but didn’t teach the sensor downstream of the filter receptacle. Lalomia in [0216-0218] teaches controlling speed based on sensor 820, however the sensor 820 is located before/ upstream of the filter 809 (see figure 41). It doesn’t teach modifying a speed of motor from a first non-zero speed to a second non-zero speed based on the downstream sensor.
Reasoner in fig. 8B, [0089], [0120] teaches a second sensor 380 which is located downstream along smoke path and also teaches sensor 380 detects amount of smoke. [0145] teaches, processor continually monitors the signals output by sensors 380. However the speed of 
None of the cited prior arts cited in the prosecution history teaches controlling the motor to modify a speed of said motor from a first non-zero speed to a second non-zero speed based on the signal from a downstream sensor in view of rest of the limitation of claim 1.
No other art could be found which alone or in combination teaches modifying a speed of said motor from a first non-zero speed to a second non-zero speed based on the signal from a downstream sensor in view of rest of the limitation of claim 1.
Independent claim 12 also recites similar limitation as claim 1 and is therefore also allowed.
Dependent claims 2-11 and 13-14 depends on claim 1 and 12 and are therefore allowed due to their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalomia et. al. (EP2359878A2) hereinafter Lalomia in view of Reasoner et. al. (US PG PUB No. US20160367732A1) hereinafter Reasoner and further in view of Carr et. al. (US20150328379A1) hereinafter Carr.

Regarding claim 15,
Lalomia teaches, A surgical evacuation system, comprising: (¶0207 teaches surgical smoke evacuation system 800)
a pump; a motor configured to drive said pump; (¶0207 teaches, “blower 806 may alternatively be referred to as a "fan" or a "pump"” and “The blower 806 includes a blower motor 808 for operating the blower 806”)
a filter receptacle; (fig. 41 and ¶0208-¶0214 teaches a filter housing 807 along the flow path between inlet port 804 and pump 806 and sensor 820 positioned upstream of filter housing)
a housing, comprising: an inlet port; an outlet port; and a flow path defined through said housing, wherein said flow path fluidically couples said inlet port, said filter receptacle, said pump, and said outlet port; (¶0207 teaches, “an inlet 804” and “an outlet 805”. (¶0207 and fig. 41 teaches a flow path starting with inlet 804 and ending with outlet 805 which is defined through a housing and also teaches pump is position along the flow path)
a first sensor positioned in said flow path upstream of said filter receptacle, wherein said first sensor is configured to detect particulate in a fluid moving through said flow path; (fig. 41 and ¶0214 teaches A smoke sensor 820 is in fluid communication with the smoke conduit 802. Also teaches, sensor 820 positioned upstream of filter housing. ¶0215 teaches The smoke sensor 820 senses an amount of smoke traveling through the smoke conduit 802 and produces a smoke sensor signal which corresponds to the amount of smoke in the smoke conduit 802.)
a control circuit configured to: receive a first signal from said first sensor, wherein the first signal is indicative of particulate concentration present in the fluid upstream of said filter receptacle; (¶0217 teaches, he controller 818 receives a smoke sensor signal representing an amount of smoke sensed in the smoke conduit 802.)
and transmit a drive signal to modify a speed of said motor from a first non-zero speed to a second non-zero speed based on at least one of the first signal and the second signal. (¶0216-¶0217 teaches controller 818 modifies the speed of the motor based on amount of smoke sensed by the sensor 820 from a first level to a second level. Also teaches, at this first speed, suction at the inlet 804 of the smoke conduit 802 is kept at a minimal level and second level is greater than the first level. The second level is used to quickly accelerate the rotation of the blower.)
a second sensor positioned in said flow… path downstream of said filter receptacle, wherein said second sensor is configured to detect the concentration of particulate in the fluid moving through said flow path; and (Reasoner in fig. 8B, ¶0089, ¶0120 teaches a second sensor 380 which is located downstream along smoke path and also teaches sensor 380 detects amount of smoke.)
receive a second signal from said second sensor, wherein the second signal is indicative of particulate concentration present in the fluid downstream of said filter receptacle; (Reasoner in fig. 8B, ¶0089, ¶0120 teaches a second sensor 380 which is located downstream along smoke path and also teaches sensor 380 detects amount of smoke. ¶0145 teaches, processor continually monitors the signals output by sensors 380)
Reasoner is an art in the area of interest as it teaches collecting medical and surgical waste (see ¶0001). A combination of Reasoner with Lalomia would teach a second sensor downstream of the filter receptacle. One would have been motivated to do so because by doing so one can ensure the filter is operating properly and there is no malfunction within the system (see ¶0152). This would increase the overall reliability of the system.)
Lalomia and Reasoner doesn’t explicitly teach, a second sensor positioned in said flow path external to …. said filter receptacle (Reasoner in fig. 8B, ¶0089, ¶0120 teaches a second sensor 380 which is located downstream along smoke path however it doesn’t teach the second sensor being positioned external to filter receptacle. Carr in Fig. 8 and ¶0060 teaches ultrasonic sensors 274 and 276 which measures flow rate of fluid. Fig. 8 teaches the sensor being located external to the filter assembly 132)
Carr is an art in the area of interest as it teaches a fluid management system for a surgical site. One of ordinary skill in the art can modify the system of Lalomia and Reasoner to position 

Regarding claim 16,
Lalomia, Reasoner and Carr teaches, The surgical evacuation system of Claim 15, further comprising a user interface, wherein the speed of said motor is selectable via said user interface. (Lalomia teaches, ¶0219 teaches, “the user may be able to vary the speed of the blower motor 808 manually.”)

Regarding claim 17,
Lalomia, Reasoner and Carr teaches, The surgical evacuation system of Claim 15, further comprising a filter positioned within said filter receptacle. (Lalomia in fig. 41 and ¶0208-¶0214 teaches a filter housing 807 along the flow path between inlet port 804 and pump 806 and sensor 820 positioned upstream of filter housing)

Regarding claim 19,
Lalomia, Reasoner and Carr teaches, The surgical evacuation system of Claim 15, wherein said control circuit is configured to:
operate in an automatic mode in which the speed of said motor is based on at least one of the first signal and the second signal; and (Lalomia in ¶0216-¶0217 teaches operating the motor in an automatic mode where the speed is selected based on amount of smoke sensed)
operate in a manual mode in which the speed of said motor is based on a user override input. (Lalomia in ¶0219 teaches, “the user may be able to vary the speed of the blower motor 808 manually.”)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalomia et. al. (EP2359878A2) hereinafter Lalomia in view of Reasoner et. al. (US PG PUB No. US20160367732A1) hereinafter Reasoner and further in view of Carr et. al. (US20150328379A1) hereinafter Carr and further in view of Robertson et al. (US Patent No. 4,701,193) hereinafter Robertson.

Regarding claim 18,
Lalomia, Reasoner and Carr teaches, The surgical evacuation system of Claim 15, wherein said control circuit is configured to:
increase the speed of said motor when the particulate concentration upstream of said filter receptacle is greater than a first threshold amount; and (Lalomia in ¶0216-¶0218 teaches operating the motor in an automatic mode where the speed is selected based on amount 
Lalomia, Reasoner and Carr doesn’t explicitly teach, decrease the speed of said motor when the particulate concentration downstream of said filter receptacle is greater than a second threshold amount. (Reasoner in ¶0152 teaches detecting smoke evacuation unit 80 may be malfunctioning based on signal from the second sensor. However it doesn’t explicitly teach drive signal based on the sensor information. Robertson in Column 6 Line 6-16 teaches turning off motor of a surgical evacuator in case of a malfunction. Robertson is an art in the area of interest as it teaches smoke evacuator for laser surgery. A combination of Lalomia, Reasoner and Carr with Robertson would allow the combined system to control drive signal to stop the evacuator in case of a malfunction. One would have been motivated to do so because by doing so one can provide protection to the system and prevent damage to the system (see abstract and Column 2 line 38-42)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalomia et. al. (EP2359878A2) hereinafter Lalomia in view of Reasoner et. al. (US PG PUB No. US20160367732A1) hereinafter Reasoner and further in view of Carr et. al. (US20150328379A1) hereinafter Carr further in view of Brain (How Microcontrollers Work) hereinafter Brain.

Regarding claim 20,
Lalomia, Reasoner and Carr doesn’t explicitly teach, The surgical evacuation system of Claim 15, wherein said control circuit comprises a processor and a memory communicatively coupled to said processor, and wherein said memory stores instructions executable by said processor to modify the speed of said motor based on at least one of the first signal and the second signal. (Lalomia in ¶0212 teaches smoke evacuation controller is a microprocessor based microcontroller. ¶0217 teaches controller 818 modifies the speed of the motor based on amount of smoke sensed by the sensor 820. However it doesn’t explicitly teach a memory and instructions executable by processor. Brain teaches Microcontroller has processor and ROM (read-only memory) (see page 2) and also teaches microcontroller executes program stored on a ROM (see page 2). A combination of Brain with Lalomia, Reasoner and Carr would teach a processor, memory and instructions executable by the processor controlling the motor. Lalomia already teaches the microcontroller. It is however silent about the memory and the instruction residing in the memory. It is known in the art for a microcontroller to have memory and execute commands stored in the memory to carry out functions. The combination is one of known elements that yields a predicable result)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116